Case 3:17-cv-01112-JLS-NLS Document 115-7 Filed 07/08/19 PageID.5002 Page 1 of 11




                            EXHIBIT 15
         (REDACTED ­ PUBLIC VERSION)
                    Case 3:17-cv-01112-JLS-NLS Document 115-7 Filed 07/08/19 PageID.5003 Page 2 of 11


SAN DIEGO CORRECTIONAL FACILITY

          Print Date: 09/07/2018 10:41:5INMATE PAY   From: 09/01/2013 To: 09/07/2018
                                        TRANSACTIONS

AGENCY # NAME                   RECEIPT #            DEPOSIT FROM        AMOUNT DESCRIPTION                         DATE
IMMIGRATION AND CUSTOMS ENFORCEMENT
                                333141833            8/13/14                  $1.00   JOB PAY - NONREIMBURSABLE       08/15/2014
                                333153814            8/14/14                  $1.00   JOB PAY - NONREIMBURSABLE       08/15/2014
                                333161963            08/15                    $1.00   JOB PAY - NONREIMBURSABLE       08/18/2014
                                333163619            8/16                     $1.00   JOB PAY - NONREIMBURSABLE       08/18/2014
                                333194135            8/19/14                  $1.00   JOB PAY - NONREIMBURSABLE       08/20/2014
                                333202587            8/20/14                  $1.00   JOB PAY - NONREIMBURSABLE       08/21/2014
                                333213723            8/21/14                  $1.00   JOB PAY - NONREIMBURSABLE       08/22/2014
                                333228790            8/22-23/14               $2.00   JOB PAY - NONREIMBURSABLE       08/25/2014
                                333262051            8/27/14                  $1.00   JOB PAY - NONREIMBURSABLE       08/29/2014
                                333268615            8/28/14                  $1.00   JOB PAY - NONREIMBURSABLE       09/02/2014
                                333292975            8/30/14                  $1.00   JOB PAY - NONREIMBURSABLE       09/03/2014
                                333296697            8/29/14                  $1.00   JOB PAY - NONREIMBURSABLE       09/03/2014
                                333306490            9/2/14                   $1.00   JOB PAY - NONREIMBURSABLE       09/03/2014
                                333321186            9/3/14                   $1.00   JOB PAY - NONREIMBURSABLE       09/04/2014
                                333333142            9/4/14                   $1.00   JOB PAY - NONREIMBURSABLE       09/05/2014
                                333353313            9/5-6/14                 $2.00   JOB PAY - NONREIMBURSABLE       09/09/2014
                                333384711            9/9/14                   $1.00   JOB PAY - NONREIMBURSABLE       09/10/2014
                                333397190            9/10/14                  $1.00   JOB PAY - NONREIMBURSABLE       09/11/2014
                                333414701            9/11/14                  $1.00   JOB PAY - NONREIMBURSABLE       09/12/2014
                                333427865            9/12-13/14               $2.00   JOB PAY - NONREIMBURSABLE       09/16/2014
                                333465557            9/16/14                  $1.00   JOB PAY - NONREIMBURSABLE       09/19/2014
                                333465679            9/15/14                  $1.00   JOB PAY - NONREIMBURSABLE       09/19/2014
                                333474437            9/18/14                  $1.00   JOB PAY - NONREIMBURSABLE       09/19/2014
                                333489008            9/19/14                  $1.00   JOB PAY - NONREIMBURSABLE       09/22/2014
                                333488855            9/20/14                  $1.00   JOB PAY - NONREIMBURSABLE       09/22/2014
                                333499919            9/22/14                  $1.00   JOB PAY - NONREIMBURSABLE       09/23/2014
                                333512189            9/23/14                  $1.00   JOB PAY - NONREIMBURSABLE       09/24/2014
                                333522458            9/24/14                  $1.00   JOB PAY - NONREIMBURSABLE       09/25/2014
                                333531745            9/25/14                  $1.00   JOB PAY - NONREIMBURSABLE       09/26/2014
                                333545299            926-27/14                $2.00   JOB PAY - NONREIMBURSABLE       09/29/2014
                                333561588            9/30/14                  $1.00   JOB PAY - NONREIMBURSABLE       10/01/2014
                                333576664            10/1/14                  $1.00   JOB PAY - NONREIMBURSABLE       10/02/2014



     Excerpts of CCOG00009327.xls                                    1                                            CONFIDENTIAL
                                                           Exhibit 15 - 164
                   Case 3:17-cv-01112-JLS-NLS Document 115-7 Filed 07/08/19 PageID.5004 Page 3 of 11
AGENCY #   NAME                     RECEIPT #   DEPOSIT FROM        AMOUNT     DESCRIPTION                   DATE
                                    333591889   10/2/14                $1.00   JOB PAY - NONREIMBURSABLE      10/03/2014
                                    333610316   10/3-4/14              $2.00   JOB PAY - NONREIMBURSABLE      10/06/2014
                                    333657858   10/8/14                $1.00   JOB PAY - NONREIMBURSABLE      10/09/2014
                                    333668366   10/9/14                $1.00   JOB PAY - NONREIMBURSABLE      10/10/2014
                                    333687516   10/10-11/14            $2.00   JOB PAY - NONREIMBURSABLE      10/13/2014
                                    333712591   10/14/14               $1.00   JOB PAY - NONREIMBURSABLE      10/15/2014
                                    333722463   10/15/14               $1.00   JOB PAY - NONREIMBURSABLE      10/16/2014
                                    333733889   10/16/14               $1.00   JOB PAY - NONREIMBURSABLE      10/17/2014
                                    333748505   10/17-18/14            $2.00   JOB PAY - NONREIMBURSABLE      10/20/2014
                                    333771818   10/21/14               $1.00   JOB PAY - NONREIMBURSABLE      10/22/2014
                                    333782059   10/22/14               $1.00   JOB PAY - NONREIMBURSABLE      10/23/2014
                                    333791156   10/23/14               $1.00   JOB PAY - NONREIMBURSABLE      10/24/2014
                                    333804794   10/24-25/14            $2.00   JOB PAY - NONREIMBURSABLE      10/27/2014
                                    333828801   10/28/14               $1.00   JOB PAY - NONREIMBURSABLE      10/29/2014
                                    333836043   10/29/14               $1.00   JOB PAY - NONREIMBURSABLE      10/31/2014
                                    333842875   10/30/14               $1.00   JOB PAY - NONREIMBURSABLE      11/03/2014
                                    333859828   10/31-11/1/14          $2.00   JOB PAY - NONREIMBURSABLE      11/03/2014
                                    333871604   11/3/14                $1.00   JOB PAY - NONREIMBURSABLE      11/04/2014
                                    333886401   11/4/14                $1.00   JOB PAY - NONREIMBURSABLE      11/05/2014
                                    333904358   11/5/14                $1.00   JOB PAY - NONREIMBURSABLE      11/07/2014
                                    333914477   11/6/14                $1.00   JOB PAY - NONREIMBURSABLE      11/10/2014
                                    333932383   11/7-8/14              $2.00   JOB PAY - NONREIMBURSABLE      11/10/2014
                                    333959188   11/11/14               $1.00   JOB PAY - NONREIMBURSABLE      11/12/2014
                                    333971894   11/12/14               $1.00   JOB PAY - NONREIMBURSABLE      11/13/2014
                                    333984240   11/13/14               $1.00   JOB PAY - NONREIMBURSABLE      11/14/2014
                                    334003938   11-14-15               $2.00   JOB PAY - NONREIMBURSABLE      11/17/2014
                                    331190194   1/24/2014              $1.00   JOB PAY - NONREIMBURSABLE      01/27/2014
                                    331192040   1/25/2014              $1.00   JOB PAY - NONREIMBURSABLE      01/27/2014
                                    331218480   1/26/14                $1.00   JOB PAY - NONREIMBURSABLE      01/29/2014
                                    331218289   1/27/14                $1.00   JOB PAY - NONREIMBURSABLE      01/29/2014
                                    331229097   1/28/14                $1.00   JOB PAY - NONREIMBURSABLE      02/03/2014
                                    331244830   1/28/14                $1.00   JOB PAY - NONREIMBURSABLE      02/03/2014
                                    331247733   1/31/2014              $1.00   JOB PAY - NONREIMBURSABLE      02/03/2014
                                    331250819   2/1/2014               $1.00   JOB PAY - NONREIMBURSABLE      02/03/2014
                                    331264444   2/2/2014               $1.00   JOB PAY - NONREIMBURSABLE      02/03/2014
                                    331278773   2/3/14                 $1.00   JOB PAY - NONREIMBURSABLE      02/05/2014
                                    331293831   2/4/14                 $1.00   JOB PAY - NONREIMBURSABLE      02/06/2014
                                    331330017   2/7,8/2014             $2.00   JOB PAY - NONREIMBURSABLE      02/10/2014
                                    331341590   2/9/2014               $1.00   JOB PAY - NONREIMBURSABLE      02/10/2014



     Excerpts of CCOG00009327.xls                               2                                          CONFIDENTIAL

                                                     Exhibit 15 - 165
                   Case 3:17-cv-01112-JLS-NLS Document 115-7 Filed 07/08/19 PageID.5005 Page 4 of 11
AGENCY #   NAME                     RECEIPT #   DEPOSIT FROM       AMOUNT     DESCRIPTION                   DATE
                                    331355123   2/10/14               $1.00   JOB PAY - NONREIMBURSABLE      02/13/2014
                                    331373374   2/11/14               $1.00   JOB PAY - NONREIMBURSABLE      02/13/2014
                                    331386880   2/12/2014             $1.00   JOB PAY - NONREIMBURSABLE      02/14/2014
                                    331405744   02/14/2014            $1.00   JOB PAY - NONREIMBURSABLE      02/18/2014
                                    331408735   2/13/14               $1.00   JOB PAY - NONREIMBURSABLE      02/18/2014
                                    331441958   2/18/14               $1.00   JOB PAY - NONREIMBURSABLE      02/20/2014
                                    331471569   2-20-14               $1.00   JOB PAY - NONREIMBURSABLE      02/24/2014
                                    331471704   2-21-14               $1.00   JOB PAY - NONREIMBURSABLE      02/24/2014
                                    331482366   2/19/14               $1.00   JOB PAY - NONREIMBURSABLE      02/25/2014
                                    331509322   2-25-14               $1.00   JOB PAY - NONREIMBURSABLE      02/27/2014
                                    331510050   02/24/2014            $1.00   JOB PAY - NONREIMBURSABLE      02/27/2014
                                    331519439   2-26-14               $1.00   JOB PAY - NONREIMBURSABLE      02/28/2014
                                    331528030   2-27-14               $1.00   JOB PAY - NONREIMBURSABLE      03/03/2014
                                    331530148   2-28-14               $1.00   JOB PAY - NONREIMBURSABLE      03/03/2014
                                    331564710   03/03                 $1.00   JOB PAY - NONREIMBURSABLE      03/06/2014
                                    331578318   3/4/14                $1.00   JOB PAY - NONREIMBURSABLE      03/06/2014
                                    331589511   3/5/2014              $1.00   JOB PAY - NONREIMBURSABLE      03/07/2014
                                    331611889   3-7-14                $1.00   JOB PAY - NONREIMBURSABLE      03/10/2014
                                    331608904   03/06/14              $1.00   JOB PAY - NONREIMBURSABLE      03/10/2014
                                    331642275   3/10/2014             $1.00   JOB PAY - NONREIMBURSABLE      03/11/2014
                                    331657055   3/11/2014             $1.00   JOB PAY - NONREIMBURSABLE      03/13/2014
                                    331670447   3/12/2014             $1.00   JOB PAY - NONREIMBURSABLE      03/14/2014
                                    331687223   3-13-14               $1.00   JOB PAY - NONREIMBURSABLE      03/17/2014
                                    331688881   3/14/14               $1.00   JOB PAY - NONREIMBURSABLE      03/17/2014
                                    331715108   03/17/14              $1.00   JOB PAY - NONREIMBURSABLE      03/20/2014
                                    331726285   3/18/14               $1.00   JOB PAY - NONREIMBURSABLE      03/20/2014
                                    331738823   3/19/14               $1.00   JOB PAY - NONREIMBURSABLE      03/21/2014
                                    331751512   3-20-14               $1.00   JOB PAY - NONREIMBURSABLE      03/24/2014
                                    331755171   3/21/2014             $1.00   JOB PAY - NONREIMBURSABLE      03/24/2014
                                    331686767   3/13/14               $1.00   JOB PAY - NONREIMBURSABLE      03/17/2014
                                    331688940   3/14/14               $1.00   JOB PAY - NONREIMBURSABLE      03/17/2014
                                    331690643   3/15                  $1.00   JOB PAY - NONREIMBURSABLE      03/17/2014
                                    331696631   3/16                  $1.00   JOB PAY - NONREIMBURSABLE      03/18/2014
                                    331733771   3/19                  $1.00   JOB PAY - NONREIMBURSABLE      03/20/2014
                                    331749033   3/20/14               $1.00   JOB PAY - NONREIMBURSABLE      03/24/2014
                                    331765321   3/21,3/22             $2.00   JOB PAY - NONREIMBURSABLE      03/25/2014
                                    331765583   3/23                  $1.00   JOB PAY - NONREIMBURSABLE      03/25/2014
                                    331796947   3/26                  $1.00   JOB PAY - NONREIMBURSABLE      03/27/2014
                                    331809291   3/27/14               $1.00   JOB PAY - NONREIMBURSABLE      03/31/2014



     Excerpts of CCOG00009327.xls                              3                                          CONFIDENTIAL

                                                    Exhibit 15 - 166
                   Case 3:17-cv-01112-JLS-NLS Document 115-7 Filed 07/08/19 PageID.5006 Page 5 of 11
AGENCY #   NAME                     RECEIPT #   DEPOSIT FROM         AMOUNT     DESCRIPTION                   DATE
                                    331814879   3/28-29/14              $2.00   JOB PAY - NONREIMBURSABLE      03/31/2014
                                    331818915   3/30                    $1.00   JOB PAY - NONREIMBURSABLE      04/01/2014
                                    331864805   4/2/14                  $1.00   JOB PAY - NONREIMBURSABLE      04/04/2014
                                    331883375   4/3/14                  $1.00   JOB PAY - NONREIMBURSABLE      04/07/2014
                                    331889824   4/4,4/5                 $2.00   JOB PAY - NONREIMBURSABLE      04/07/2014
                                    331898452   4/6                     $1.00   JOB PAY - NONREIMBURSABLE      04/08/2014
                                    331948450   4/9/14                  $1.00   JOB PAY - NONREIMBURSABLE      04/11/2014
                                    331964002   4/10/14                 $1.00   JOB PAY - NONREIMBURSABLE      04/14/2014
                                    331969932   4/11/14                 $1.00   JOB PAY - NONREIMBURSABLE      04/14/2014
                                    331969955   4/12/14                 $1.00   JOB PAY - NONREIMBURSABLE      04/14/2014
                                    331973877   4/13                    $1.00   JOB PAY - NONREIMBURSABLE      04/14/2014
                                    332016077   4/16/14                 $1.00   JOB PAY - NONREIMBURSABLE      04/17/2014
                                    332027422   4/17/14                 $1.00   JOB PAY - NONREIMBURSABLE      04/18/2014
                                    332041404   4/18-4/20               $3.00   JOB PAY - NONREIMBURSABLE      04/21/2014
                                    332074586   4/23                    $1.00   JOB PAY - NONREIMBURSABLE      04/25/2014
                                    332090782   4/24/14                 $1.00   JOB PAY - NONREIMBURSABLE      04/28/2014
                                    332095203   4/25,4/26               $2.00   JOB PAY - NONREIMBURSABLE      04/28/2014
                                    332098615   4/27                    $1.00   JOB PAY - NONREIMBURSABLE      04/28/2014
                                    332135895   4/30                    $1.00   JOB PAY - NONREIMBURSABLE      05/02/2014
                                    332153359   5/1/14                  $1.00   JOB PAY - NONREIMBURSABLE      05/05/2014
                                    332158011   5/2,5/3                 $2.00   JOB PAY - NONREIMBURSABLE      05/05/2014
                                    332300905   5/15/14                 $1.00   JOB PAY - NONREIMBURSABLE      05/16/2014
                                    332318363   5/16-18/14              $3.00   JOB PAY - NONREIMBURSABLE      05/19/2014
                                    332384306   5/24-25/14              $2.00   JOB PAY - NONREIMBURSABLE      05/28/2014
                                    332383319   5/26/14                 $1.00   JOB PAY - NONREIMBURSABLE      05/28/2014
                                    332430450   5/30-6/1/14             $3.00   JOB PAY - NONREIMBURSABLE      06/03/2014
                                    332444737   6/2/14                  $1.00   JOB PAY - NONREIMBURSABLE      06/04/2014
                                    332494033   6/5/14                  $1.00   JOB PAY - NONREIMBURSABLE      06/09/2014
                                    332524459   6/9/14                  $1.00   JOB PAY - NONREIMBURSABLE      06/10/2014
                                    332569614   06/12                   $1.00   JOB PAY - NONREIMBURSABLE      06/16/2014
                                    332578448   6/15, 6/14              $2.00   JOB PAY - NONREIMBURSABLE      06/17/2014
                                    332591550   6/16                    $1.00   JOB PAY - NONREIMBURSABLE      06/17/2014
                                    332593780   6/13                    $1.00   JOB PAY - NONREIMBURSABLE      06/18/2014
                                    332511528   6/6-8/14                $3.00   JOB PAY - NONREIMBURSABLE      06/18/2014
                                    332630536   6/19                    $1.00   JOB PAY - NONREIMBURSABLE      06/20/2014
                                    332642882   6/20 6/21 6/22          $3.00   JOB PAY - NONREIMBURSABLE      06/23/2014
                                    332653822   6/23                    $1.00   JOB PAY - NONREIMBURSABLE      06/24/2014
                                    332685566   6/26                    $1.00   JOB PAY - NONREIMBURSABLE      06/27/2014
                                    332694872   6/27,6/28               $2.00   JOB PAY - NONREIMBURSABLE      06/30/2014



     Excerpts of CCOG00009327.xls                                4                                          CONFIDENTIAL

                                                     Exhibit 15 - 167
                   Case 3:17-cv-01112-JLS-NLS Document 115-7 Filed 07/08/19 PageID.5007 Page 6 of 11
AGENCY #   NAME                     RECEIPT #   DEPOSIT FROM       AMOUNT     DESCRIPTION                   DATE
                                    332699723   06/29                 $1.00   JOB PAY - NONREIMBURSABLE      07/01/2014
                                    332710783   06/30                 $1.00   JOB PAY - NONREIMBURSABLE      07/01/2014
                                    333793528   10/23                 $1.00   JOB PAY - NONREIMBURSABLE      10/24/2014
                                    333807610   10/22, 24-26          $4.00   JOB PAY - NONREIMBURSABLE      10/27/2014
                                    333837131   10/29                 $1.00   JOB PAY - NONREIMBURSABLE      10/31/2014
                                    333843426   10/30                 $1.00   JOB PAY - NONREIMBURSABLE      11/03/2014
                                    333847660   10/31, 11/01          $2.00   JOB PAY - NONREIMBURSABLE      11/03/2014
                                    333876415   11/02                 $1.00   JOB PAY - NONREIMBURSABLE      11/05/2014
                                    333902054   11/05                 $1.00   JOB PAY - NONREIMBURSABLE      11/06/2014
                                    333914268   11/06                 $1.00   JOB PAY - NONREIMBURSABLE      11/10/2014
                                    333921923   11/07                 $1.00   JOB PAY - NONREIMBURSABLE      11/10/2014
                                    333931336   11/08-09              $2.00   JOB PAY - NONREIMBURSABLE      11/10/2014
                                    333971897   11/12                 $1.00   JOB PAY - NONREIMBURSABLE      11/13/2014
                                    333984905   11/13                 $1.00   JOB PAY - NONREIMBURSABLE      11/14/2014
                                    334001268   11/14-16              $3.00   JOB PAY - NONREIMBURSABLE      11/17/2014
                                    334037202   11/19                 $1.00   JOB PAY - NONREIMBURSABLE      11/21/2014
                                    334051054   11/20                 $1.00   JOB PAY - NONREIMBURSABLE      11/21/2014
                                    334070506   11/21-23              $3.00   JOB PAY - NONREIMBURSABLE      11/25/2014
                                    334090381   11/26                 $1.00   JOB PAY - NONREIMBURSABLE      11/28/2014
                                    334105715   11/27-30              $4.00   JOB PAY - NONREIMBURSABLE      12/01/2014
                                    334147125   12/03                 $1.00   JOB PAY - NONREIMBURSABLE      12/04/2014
                                    334160585   12/04                 $1.00   JOB PAY - NONREIMBURSABLE      12/05/2014
                                    334179730   12/5-12/7             $3.00   JOB PAY - NONREIMBURSABLE      12/08/2014
                                    334222881   12/09-10              $2.00   JOB PAY - NONREIMBURSABLE      12/11/2014
                                    334235046   12/11                 $1.00   JOB PAY - NONREIMBURSABLE      12/12/2014
                                    334242745   12/12                 $1.00   JOB PAY - NONREIMBURSABLE      12/15/2014
                                    334252400   12/13-14              $2.00   JOB PAY - NONREIMBURSABLE      12/15/2014
                                    334264320   12/15                 $1.00   JOB PAY - NONREIMBURSABLE      12/16/2014
                                    334276369   12/16                 $1.00   JOB PAY - NONREIMBURSABLE      12/17/2014
                                    334286248   12/17                 $1.00   JOB PAY - NONREIMBURSABLE      12/18/2014
                                    334299202   12/18                 $1.00   JOB PAY - NONREIMBURSABLE      12/19/2014
                                    334316434   12/19-21              $3.00   JOB PAY - NONREIMBURSABLE      12/22/2014
                                    334329744   12/22                 $1.00   JOB PAY - NONREIMBURSABLE      12/23/2014
                                    334340472   12/23                 $1.00   JOB PAY - NONREIMBURSABLE      12/29/2014
                                    334359770   12/24-28              $5.00   JOB PAY - NONREIMBURSABLE      12/29/2014
                                    334369965   12/29                 $1.00   JOB PAY - NONREIMBURSABLE      12/31/2014
                                    334376213   12/30                 $1.00   JOB PAY - NONREIMBURSABLE      01/05/2015
                                    334387206   12/31, 01/01          $2.00   JOB PAY - NONREIMBURSABLE      01/05/2015
                                    334402808   01/02-04              $3.00   JOB PAY - NONREIMBURSABLE      01/05/2015



     Excerpts of CCOG00009327.xls                              5                                          CONFIDENTIAL

                                                    Exhibit 15 - 168
                   Case 3:17-cv-01112-JLS-NLS Document 115-7 Filed 07/08/19 PageID.5008 Page 7 of 11
AGENCY #   NAME                     RECEIPT #   DEPOSIT FROM          AMOUNT     DESCRIPTION                   DATE
                                    334421301   01/05                    $1.00   JOB PAY - NONREIMBURSABLE      01/06/2015
                                    334433132   01/06                    $1.00   JOB PAY - NONREIMBURSABLE      01/07/2015
                                    334449629   01/07                    $1.00   JOB PAY - NONREIMBURSABLE      01/08/2015
                                    334461977   01/08                    $1.00   JOB PAY - NONREIMBURSABLE      01/09/2015
                                    334479188   01/09-11                 $3.00   JOB PAY - NONREIMBURSABLE      01/12/2015
                                    334492372   01/12                    $1.00   JOB PAY - NONREIMBURSABLE      01/13/2015
                                    334504553   01/13                    $1.00   JOB PAY - NONREIMBURSABLE      01/14/2015
                                    334525699   1/14/15                  $1.00   JOB PAY - NONREIMBURSABLE      01/16/2015
                                    334526629   01/15                    $1.00   JOB PAY - NONREIMBURSABLE      01/16/2015
                                    334546822   01/16-19                 $4.00   JOB PAY - NONREIMBURSABLE      01/20/2015
                                    334561532   01/20                    $1.00   JOB PAY - NONREIMBURSABLE      01/22/2015
                                    334570454   01/21                    $1.00   JOB PAY - NONREIMBURSABLE      01/22/2015
                                    334581756   01/22                    $1.00   JOB PAY - NONREIMBURSABLE      01/26/2015
                                    334592065   01/23-25                 $3.00   JOB PAY - NONREIMBURSABLE      01/26/2015
                                    334601619   01/26                    $1.00   JOB PAY - NONREIMBURSABLE      01/27/2015
                                    334612115   01/27                    $1.00   JOB PAY - NONREIMBURSABLE      01/28/2015
                                    334619894   01/28                    $1.00   JOB PAY - NONREIMBURSABLE      01/29/2015
                                    334626572   01/29                    $1.00   JOB PAY - NONREIMBURSABLE      02/02/2015
                                    334643154   01/30-31, 02/01          $3.00   JOB PAY - NONREIMBURSABLE      02/02/2015
                                    334654234   02/02                    $1.00   JOB PAY - NONREIMBURSABLE      02/03/2015
                                    334665605   02/03                    $1.00   JOB PAY - NONREIMBURSABLE      02/04/2015
                                    334677175   02/04                    $1.00   JOB PAY - NONREIMBURSABLE      02/05/2015
                                    334689716   02/05                    $1.00   JOB PAY - NONREIMBURSABLE      02/06/2015
                                    332994199   7/30/14                  $1.00   JOB PAY - NONREIMBURSABLE      08/01/2014
                                    333031278   8/4                      $1.00   JOB PAY - NONREIMBURSABLE      08/05/2014
                                    333052092   8/5                      $1.00   JOB PAY - NONREIMBURSABLE      08/06/2014
                                    333067366   8/6                      $1.00   JOB PAY - NONREIMBURSABLE      08/07/2014
                                    333085522   8/7/14                   $1.00   JOB PAY - NONREIMBURSABLE      08/08/2014
                                    333106506   8/8/14-8/10/14           $1.00   JOB PAY - NONREIMBURSABLE      08/12/2014
                                    333117317   8/11/14                  $1.00   JOB PAY - NONREIMBURSABLE      08/12/2014
                                    333129994   8/12                     $1.00   JOB PAY - NONREIMBURSABLE      08/13/2014
                                    333141302   8/13/14                  $1.00   JOB PAY - NONREIMBURSABLE      08/15/2014
                                    333160139   8/14/14                  $1.00   JOB PAY - NONREIMBURSABLE      08/18/2014
                                    333161904   08/15                    $1.00   JOB PAY - NONREIMBURSABLE      08/18/2014
                                    333180619   8/18                     $1.00   JOB PAY - NONREIMBURSABLE      08/19/2014
                                    333195224   8/19/14                  $1.00   JOB PAY - NONREIMBURSABLE      08/20/2014
                                    333202600   8/20                     $1.00   JOB PAY - NONREIMBURSABLE      08/21/2014
                                    333215237   8/21/14                  $1.00   JOB PAY - NONREIMBURSABLE      08/22/2014
                                    333221107   8/22                     $1.00   JOB PAY - NONREIMBURSABLE      08/25/2014



     Excerpts of CCOG00009327.xls                                 6                                          CONFIDENTIAL

                                                     Exhibit 15 - 169
                   Case 3:17-cv-01112-JLS-NLS Document 115-7 Filed 07/08/19 PageID.5009 Page 8 of 11
AGENCY #   NAME                     RECEIPT #   DEPOSIT FROM          AMOUNT     DESCRIPTION                   DATE
                                    333239087   8/25                     $1.00   JOB PAY - NONREIMBURSABLE      08/26/2014
                                    333252693   8/26/14                  $1.00   JOB PAY - NONREIMBURSABLE      08/27/2014
                                    333262175   8/27                     $1.00   JOB PAY - NONREIMBURSABLE      08/29/2014
                                    333269232   8/28/14                  $1.00   JOB PAY - NONREIMBURSABLE      09/02/2014
                                    333278274   8/29                     $1.00   JOB PAY - NONREIMBURSABLE      09/02/2014
                                    333288018   9/1                      $1.00   JOB PAY - NONREIMBURSABLE      09/02/2014
                                    333305463   9/2                      $1.00   JOB PAY - NONREIMBURSABLE      09/03/2014
                                    333317763   9/3/14                   $1.00   JOB PAY - NONREIMBURSABLE      09/04/2014
                                    333340391   9/4/14                   $1.00   JOB PAY - NONREIMBURSABLE      09/08/2014
                                    333351698   9/5/14                   $1.00   JOB PAY - NONREIMBURSABLE      09/09/2014
                                    333363365   9/8                      $1.00   JOB PAY - NONREIMBURSABLE      09/10/2014
                                    333393147   9/9,9/10                 $2.00   JOB PAY - NONREIMBURSABLE      09/11/2014
                                    333417883   9/11/14                  $1.00   JOB PAY - NONREIMBURSABLE      09/15/2014
                                    333430271   9/12/14-9/14/14          $1.00   JOB PAY - NONREIMBURSABLE      09/16/2014
                                    333440272   9/15/14                  $1.00   JOB PAY - NONREIMBURSABLE      09/16/2014
                                    333454713   9/16                     $1.00   JOB PAY - NONREIMBURSABLE      09/17/2014
                                    333461434   9/17                     $1.00   JOB PAY - NONREIMBURSABLE      09/18/2014
                                    333476426   9/18/14                  $1.00   JOB PAY - NONREIMBURSABLE      09/19/2014
                                    333482544   9/19/14                  $1.00   JOB PAY - NONREIMBURSABLE      09/22/2014
                                    333503370   9/22/14                  $1.00   JOB PAY - NONREIMBURSABLE      09/23/2014
                                    333515112   9/23/14                  $1.00   JOB PAY - NONREIMBURSABLE      09/25/2014
                                    333523108   9/24/14                  $1.00   JOB PAY - NONREIMBURSABLE      09/25/2014
                                    333532753   9/25/14                  $1.00   JOB PAY - NONREIMBURSABLE      09/29/2014
                                    333535291   9/26/14                  $1.00   JOB PAY - NONREIMBURSABLE      09/29/2014
                                    333552656   9/29/14                  $1.00   JOB PAY - NONREIMBURSABLE      10/01/2014
                                    333566017   9/30/14                  $1.00   JOB PAY - NONREIMBURSABLE      10/01/2014
                                    333579087   10/1/14                  $1.00   JOB PAY - NONREIMBURSABLE      10/02/2014
                                    329765731   9/11/2013                $1.00   JOB PAY - NONREIMBURSABLE      09/13/2013
                                    329629935   9/1/2013                 $1.00   JOB PAY - NONREIMBURSABLE      09/04/2013
                                    329636896   8/30                     $1.00   JOB PAY - NONREIMBURSABLE      09/04/2013
                                    329645866   9/2/2013                 $1.00   JOB PAY - NONREIMBURSABLE      09/04/2013
                                    329673657   9/3                      $1.00   JOB PAY - NONREIMBURSABLE      09/05/2013
                                    329697759   9/6/13                   $1.00   JOB PAY - NONREIMBURSABLE      09/09/2013
                                    329757564   9/5                      $1.00   JOB PAY - NONREIMBURSABLE      09/13/2013
                                    329783506   9/13/2013                $1.00   JOB PAY - NONREIMBURSABLE      09/17/2013
                                    329786615   9/14/2013                $1.00   JOB PAY - NONREIMBURSABLE      09/17/2013
                                    329809855   9/15 9/16                $2.00   JOB PAY - NONREIMBURSABLE      09/17/2013
                                    329740449   9/4 9/7 9/8 9/9          $4.00   JOB PAY - NONREIMBURSABLE      09/17/2013
                                    329811695   9/10                     $1.00   JOB PAY - NONREIMBURSABLE      09/17/2013



     Excerpts of CCOG00009327.xls                                 7                                          CONFIDENTIAL

                                                     Exhibit 15 - 170
                   Case 3:17-cv-01112-JLS-NLS Document 115-7 Filed 07/08/19 PageID.5010 Page 9 of 11
AGENCY #   NAME                     RECEIPT #   DEPOSIT FROM            AMOUNT      DESCRIPTION                          DATE
                                    329871494   9/21 9/22                   $2.00   JOB PAY - NONREIMBURSABLE             09/24/2013
                                    329906322   9/25/2013                   $1.00   JOB PAY - NONREIMBURSABLE             09/27/2013
                                    329922709   9/27/2013                   $1.00   JOB PAY - NONREIMBURSABLE             10/01/2013
                                    329922848   9/28/2013                   $1.00   JOB PAY - NONREIMBURSABLE             10/01/2013
                                    329928545   9/29/2013                   $1.00   JOB PAY - NONREIMBURSABLE             10/01/2013
                                    329945402   9/30                        $1.00   JOB PAY - NONREIMBURSABLE             10/01/2013
                                    329955068   KIT - 10/01/13              $1.00   JOB PAY - NONREIMBURSABLE             10/02/2013
                                    330008895   KIT - 10/04/13              $1.00   JOB PAY - NONREIMBURSABLE             10/07/2013
                                    329832656   9/12                        $1.00   JOB PAY - NONREIMBURSABLE             09/19/2013
                                    329832944   9/17                        $1.00   JOB PAY - NONREIMBURSABLE             09/19/2013
                                    329847046   9/18                        $1.00   JOB PAY - NONREIMBURSABLE             09/20/2013
                                    329927254   KIT - 09/29/13              $1.00   JOB PAY - NONREIMBURSABLE             09/30/2013
                                    330001830   10/5/2013                   $1.00   JOB PAY - NONREIMBURSABLE             10/07/2013
                                    330011253   10/6/2013                   $1.00   JOB PAY - NONREIMBURSABLE             10/08/2013
                                    330030052   C Unit 10.7.13              $1.00   JOB PAY - NONREIMBURSABLE             10/08/2013
                                    330041523   10/8/2013                   $1.00   JOB PAY - NONREIMBURSABLE             10/09/2013
                                    330086879   10/09                       $1.00   JOB PAY - NONREIMBURSABLE             10/14/2013
                                    330101212   KIT - 10/12/13              $1.00   JOB PAY - NONREIMBURSABLE             10/14/2013
                                    330109285   10/11,13                    $2.00   JOB PAY - NONREIMBURSABLE             10/15/2013
                                    330109285   10/11,13                   -$2.00   REVERSED JOB PAY - NONREIMBURSABLE    10/15/2013
                                    330101517   10/10,10/11,10/13           $3.00   JOB PAY - NONREIMBURSABLE             10/15/2013
                                    330111351   10/14/2013                  $1.00   JOB PAY - NONREIMBURSABLE             10/16/2013
                                    330128525   10/15/2013                  $1.00   JOB PAY - NONREIMBURSABLE             10/17/2013
                                    330145406   10/16                       $1.00   JOB PAY - NONREIMBURSABLE             10/18/2013
                                    331385847   2/12/2014                   $1.00   JOB PAY - NONREIMBURSABLE             02/14/2014
                                    331405712   2/13/14                     $1.00   JOB PAY - NONREIMBURSABLE             02/18/2014
                                    331407619   2-14-14                     $1.00   JOB PAY - NONREIMBURSABLE             02/18/2014
                                    331408704   2-15-14                     $1.00   JOB PAY - NONREIMBURSABLE             02/18/2014
                                    331415044   2/16/14                     $1.00   JOB PAY - NONREIMBURSABLE             02/18/2014
                                    331471593   2-20-14                     $1.00   JOB PAY - NONREIMBURSABLE             02/24/2014
                                    331471729   2-21-14                     $1.00   JOB PAY - NONREIMBURSABLE             02/24/2014
                                    331471760   2-22-14                     $1.00   JOB PAY - NONREIMBURSABLE             02/24/2014
                                    331482125   2/19/14                     $1.00   JOB PAY - NONREIMBURSABLE             02/25/2014
                                    331485348   2/23/14                     $1.00   JOB PAY - NONREIMBURSABLE             02/25/2014
                                    331519273   2-26-14                     $1.00   JOB PAY - NONREIMBURSABLE             02/28/2014
                                    331527996   2-27-14                     $1.00   JOB PAY - NONREIMBURSABLE             03/03/2014
                                    331530192   2-28-14                     $1.00   JOB PAY - NONREIMBURSABLE             03/03/2014
                                    331530330   3-1-14                      $1.00   JOB PAY - NONREIMBURSABLE             03/03/2014
                                    331547920   3/2/2014                    $1.00   JOB PAY - NONREIMBURSABLE             03/04/2014



     Excerpts of CCOG00009327.xls                                   8                                                CONFIDENTIAL

                                                      Exhibit 15 - 171
                   Case 3:17-cv-01112-JLS-NLS Document 115-7 Filed 07/08/19 PageID.5011 Page 10 of 11
AGENCY #   NAME                     RECEIPT #   DEPOSIT FROM       AMOUNT     DESCRIPTION                   DATE
                                    331588797   3/5/2014              $1.00   JOB PAY - NONREIMBURSABLE      03/07/2014
                                    331611910   3-7-14                $1.00   JOB PAY - NONREIMBURSABLE      03/10/2014
                                    331608922   03/06/14              $1.00   JOB PAY - NONREIMBURSABLE      03/10/2014
                                    331613802   3/8/14                $1.00   JOB PAY - NONREIMBURSABLE      03/11/2014
                                    331624596   3/9/2014              $1.00   JOB PAY - NONREIMBURSABLE      03/11/2014
                                    331671661   3-12-14               $1.00   JOB PAY - NONREIMBURSABLE      03/14/2014
                                    331686549   3-13-14               $1.00   JOB PAY - NONREIMBURSABLE      03/17/2014
                                    331688852   3/14/14               $1.00   JOB PAY - NONREIMBURSABLE      03/17/2014
                                    331690788   3/15/2014             $1.00   JOB PAY - NONREIMBURSABLE      03/17/2014
                                    331700814   3/16/2014             $1.00   JOB PAY - NONREIMBURSABLE      03/18/2014
                                    331738940   3/19/14               $1.00   JOB PAY - NONREIMBURSABLE      03/21/2014
                                    331751810   3-20-14               $1.00   JOB PAY - NONREIMBURSABLE      03/24/2014
                                    331755062   3/21,22/2014          $2.00   JOB PAY - NONREIMBURSABLE      03/24/2014
                                    331763790   3/23/2014             $1.00   JOB PAY - NONREIMBURSABLE      03/25/2014
                                    331811344   3-27-14               $1.00   JOB PAY - NONREIMBURSABLE      03/31/2014
                                    331813445   3-28-14               $1.00   JOB PAY - NONREIMBURSABLE      03/31/2014
                                    331814780   3/29/14               $1.00   JOB PAY - NONREIMBURSABLE      03/31/2014
                                    331820375   3/30/14               $1.00   JOB PAY - NONREIMBURSABLE      04/01/2014
                                    331864813   4/2/2014              $1.00   JOB PAY - NONREIMBURSABLE      04/04/2014
                                    331885101   4-3-14                $1.00   JOB PAY - NONREIMBURSABLE      04/07/2014
                                    331889643   4/5/2014              $1.00   JOB PAY - NONREIMBURSABLE      04/07/2014
                                    331887982   4-4-14                $1.00   JOB PAY - NONREIMBURSABLE      04/08/2014
                                    331906211   4/6/14                $1.00   JOB PAY - NONREIMBURSABLE      04/08/2014
                                    331948963   4-9-14                $1.00   JOB PAY - NONREIMBURSABLE      04/11/2014
                                    331963090   4/10/2014             $1.00   JOB PAY - NONREIMBURSABLE      04/14/2014
                                    331969638   4/11-12/2014          $2.00   JOB PAY - NONREIMBURSABLE      04/14/2014
                                    331980516   4/13/2014             $1.00   JOB PAY - NONREIMBURSABLE      04/15/2014
                                    332019492   4/16/2014             $1.00   JOB PAY - NONREIMBURSABLE      04/18/2014
                                    332035181   4/17-19/2014          $3.00   JOB PAY - NONREIMBURSABLE      04/21/2014
                                    332046424   4/20/2014             $1.00   JOB PAY - NONREIMBURSABLE      04/22/2014
                                    332078663   4/23/2014             $1.00   JOB PAY - NONREIMBURSABLE      04/25/2014
                                    332092032   4-24-14               $1.00   JOB PAY - NONREIMBURSABLE      04/28/2014
                                    332093837   4-25-14               $1.00   JOB PAY - NONREIMBURSABLE      04/28/2014
                                    332095278   4/26/2014             $1.00   JOB PAY - NONREIMBURSABLE      04/28/2014
                                    332103904   4/27/2014             $1.00   JOB PAY - NONREIMBURSABLE      04/28/2014
                                    332138612   4/30/2014             $1.00   JOB PAY - NONREIMBURSABLE      05/02/2014
                                    332154271   5-1-14                $1.00   JOB PAY - NONREIMBURSABLE      05/05/2014
                                    332156371   5-2-14                $1.00   JOB PAY - NONREIMBURSABLE      05/05/2014
                                    332158143   5/3/2014              $1.00   JOB PAY - NONREIMBURSABLE      05/05/2014



     Excerpts of CCOG00009327.xls                              9                                          CONFIDENTIAL

                                                     Exhibit 15 - 172
                   Case 3:17-cv-01112-JLS-NLS Document 115-7 Filed 07/08/19 PageID.5012 Page 11 of 11
AGENCY #   NAME                     RECEIPT #   DEPOSIT FROM        AMOUNT     DESCRIPTION                   DATE
                                    332172693   5/4/14                 $1.00   JOB PAY - NONREIMBURSABLE      05/07/2014
                                    332214261   5/7/2014               $1.00   JOB PAY - NONREIMBURSABLE      05/09/2014
                                    332237821   5-8-14                 $1.00   JOB PAY - NONREIMBURSABLE      05/12/2014
                                    332237928   5-9-14                 $1.00   JOB PAY - NONREIMBURSABLE      05/12/2014
                                    332239462   5/10/2014              $1.00   JOB PAY - NONREIMBURSABLE      05/12/2014
                                    332247872   5/11/14                $1.00   JOB PAY - NONREIMBURSABLE      05/13/2014
                                    332290831   5/14/2014              $1.00   JOB PAY - NONREIMBURSABLE      05/16/2014
                                    332306436   5-15-14                $1.00   JOB PAY - NONREIMBURSABLE      05/19/2014
                                    332308675   5-16-14                $1.00   JOB PAY - NONREIMBURSABLE      05/19/2014
                                    332310660   5/17/2014              $1.00   JOB PAY - NONREIMBURSABLE      05/20/2014
                                    332321176   5/18/2014              $1.00   JOB PAY - NONREIMBURSABLE      05/21/2014
                                    332333920   5/19/2014              $1.00   JOB PAY - NONREIMBURSABLE      05/21/2014
                                    332354073   5/21/2014              $1.00   JOB PAY - NONREIMBURSABLE      05/23/2014
                                    332366364   5/22/14                $1.00   JOB PAY - NONREIMBURSABLE      05/27/2014
                                    332370654   5/23-24/2014           $2.00   JOB PAY - NONREIMBURSABLE      05/27/2014
                                    332373380   5/25/2014              $1.00   JOB PAY - NONREIMBURSABLE      05/27/2014
                                    332414065   5/28/14                $1.00   JOB PAY - NONREIMBURSABLE      06/02/2014
                                    332414228   5/29/14                $1.00   JOB PAY - NONREIMBURSABLE      06/02/2014
                                    332420875   5/30-31/2014           $2.00   JOB PAY - NONREIMBURSABLE      06/02/2014
                                    332436398   6/1/14                 $1.00   JOB PAY - NONREIMBURSABLE      06/03/2014
                                    332459293   6/3/2014               $1.00   JOB PAY - NONREIMBURSABLE      06/04/2014
                                    332479357   6/4/2014               $1.00   JOB PAY - NONREIMBURSABLE      06/06/2014
                                    332506604   6/5-6/2014             $2.00   JOB PAY - NONREIMBURSABLE      06/10/2014
                                    332508468   6/7/2014               $1.00   JOB PAY - NONREIMBURSABLE      06/10/2014
                                    332507086   6/8/2014               $1.00   JOB PAY - NONREIMBURSABLE      06/10/2014
                                    332550024   6/11/2014              $1.00   JOB PAY - NONREIMBURSABLE      06/12/2014
                                    332570582   6-12-14                $1.00   JOB PAY - NONREIMBURSABLE      06/16/2014
                                    332572433   6-13-14                $1.00   JOB PAY - NONREIMBURSABLE      06/16/2014
                                    332573760   6/14/2014              $1.00   JOB PAY - NONREIMBURSABLE      06/16/2014
                                    332579867   6/15/14                $1.00   JOB PAY - NONREIMBURSABLE      06/17/2014
                                    329636782   8/30                   $1.00   JOB PAY - NONREIMBURSABLE      09/04/2013
                                    329645378   9/2/2013               $1.00   JOB PAY - NONREIMBURSABLE      09/04/2013
                                    329673413   9/3                    $1.00   JOB PAY - NONREIMBURSABLE      09/05/2013
                                    329670970   8/28-29                $2.00   JOB PAY - NONREIMBURSABLE      09/05/2013
                                    329697794   9/6/13                 $1.00   JOB PAY - NONREIMBURSABLE      09/09/2013
                                    329757652   9/5                    $1.00   JOB PAY - NONREIMBURSABLE      09/13/2013
                                    329765658   9/11/2013              $1.00   JOB PAY - NONREIMBURSABLE      09/13/2013
                                    329783481   9/13/2013              $1.00   JOB PAY - NONREIMBURSABLE      09/17/2013
                                    329786547   9/14/2013              $1.00   JOB PAY - NONREIMBURSABLE      09/17/2013



     Excerpts of CCOG00009327.xls                              10                                          CONFIDENTIAL

                                                     Exhibit 15 - 173
